EXHIBIT 10.54

 

SECOND AMENDMENT TO THE PRIORITIZED LISTINGS SYNDICATION AGREEMENT

BETWEEN LOOKSMART, LTD. AND SEARCH123 INC.

 

This Second Amendment (the “Second Amendment”) to the Prioritized Listings
Syndication Agreement dated as of August 21, 2001 (the “Agreement”) and the
Amendment dated as of June 7, 2002, is entered into and effective as of February
8, 2005 by and between LookSmart, Ltd., a Delaware corporation, (“LookSmart”)
and Search123, Inc., a California corporation (“Partner”).

 

NOW, THEREFORE, in consideration of the mutual promises contained herein, the
parties agree that during the term of this Second Amendment, the Agreement (as
amended) shall be amended as follows:

 

1. The following definitions shall be added to Section 1.1:

 

“Click” occurs when a bona fide Internet user (which excludes a robot, spider,
software, scraper or other mechanical, artificial or fraudulent means, or a
person who is not seeking to use the Partner Network for a legitimate web
search, e.g., has been paid or otherwise motivated to click) clicks on a
Prioritized Listing and accesses the destination site.

 

“Partner Network” means the Search123 Site together with the Search123 Affiliate
Sites.

 

2. Section 2 is hereby deleted and replaced with the following:

 

2. Obligations.

 

  2.1 Implementation of Prioritized Listings. Partner will query LookSmart’s
servers for search queries on the Partner Network and will implement and display
Prioritized Listing provided by LookSmart as set forth on Exhibit A.

 

  2.2 Attribution; Look and Feel. Partner may provide attribution on pages
displaying Prioritized Listings. The size and location of such attribution shall
be at the parties’ mutual agreement. Other than as set forth herein, Partner
shall control the look and feel of its search service.

 

  2.3 Service Levels/Technical Support. LookSmart will use commercially
reasonable efforts to provide the Service Levels and Technical Support in
Exhibit B.

 

3. Section 3 of the Agreement (as amended) is hereby deleted and replaced with
the following:

 

3.1 Cost Per Click (CPC). Subject to the terms and conditions hereof, for any
given calendar month, LookSmart will pay Partner [***] for all valid Clicks
generated by Partner, as recorded by LookSmart’s proprietary click tracking
system. For each Click, the share of revenue paid to Partner will be equal to
the CPC bid by LookSmart for the corresponding search term, less a month-end
adjustment for credit card fraud, advertising complaints or similar items.

 

[***] indicates redacted text.   1    



--------------------------------------------------------------------------------

LookSmart will determine the CPC bid and include it in the live feed sent in
response to such query. LookSmart will have sole discretion to decide the CPC
bid for each search term, and such CPC bid may change frequently. Partner may
use the CPC bid included in the live feed for its internal purposes, but the
parties agree that all CPC bid amounts submitted by LookSmart are confidential
information for internal use only, and shall not be posted on Partner’s or
Partner’s Network web pages or disclosed to any third parties.

 

3.2 Invalid Clicks. LookSmart shall have no obligation to pay for clicks which
are invalid as determined by its proprietary click tracking system. Invalid
clicks may come as a result of but are not limited to clicks (i) generated via
automated crawlers, robots or click generating scripts, (ii) that an advertiser
receives and rejects, (iii) that come as a result of auto-spawning of browsers,
automated redirects, and clicks that are required for Users to navigate on the
Partner Network, (iv) that are derived from international users (non-US and
Canada) unless otherwise specified by LookSmart, (v) that are derived from adult
related traffic or (vi) that come as a result of any incentive such as cash,
credits or loyalty points. LookSmart reserves the right to require Partner to
provide server log files that include, but are not limited to, the daily number
of clicks delivered to LookSmart. In the event that LookSmart determines by its
proprietary click tracking system that Partner has delivered invalid clicks or
low quality traffic during the term of this Agreement, LookSmart may immediately
terminate this Agreement upon written notice to Partner.

 

IN WITNESS WHEREOF, the Parties have executed this Second Amendment as of the
date set forth above. In the event of any conflict between the terms hereof and
the terms of the Agreement, the terms hereof shall govern. This Second Amendment
may be executed in counterparts, each of which may be an original or fax copy,
and all of which together shall form one instrument.

 

LookSmart Ltd.

     

Search123, Inc.

By:     /s/    BRYAN EVERETT       By:     /s/    JAMES K. BERIKER Name:  
  Bryan Everett       Name:     James K. Beriker Title:     SVP, Sales      
Title:     CEO

 

[***] indicates redacted text.   2    



--------------------------------------------------------------------------------

EXHIBIT A

 

IMPLEMENTATION

 

1. Display of Prioritized Listings. In connection with each search by a user on
the Partner Network, Partner will query LookSmart’s servers via a live data
feed. If any Prioritized Listings are returned by LookSmart’s servers in
response to such query, such Prioritized Listings will be displayed on search
result pages on the Partner Network. All Prioritized Listings must be displayed
in the order received from LookSmart’s servers and prominently on such search
results pages. Partner will not display any CPC or price-related data that would
allow users to determine the price paid by advertisers in connection with
Prioritized Listings. Partner will cooperate with LookSmart to allow LookSmart
to track clicks on Prioritized Listings displayed on the Partner Networks,
including the use of redirects, tracking URLs or other methods as reasonably
requested by LookSmart. Partner will not modify, add to, edit or delete the
URLs, titles or reviews contained within any Prioritized Listing without
LookSmart’s prior written approval. Partner will use the tracking URLs
associated with each individual Prioritized Listing provided by LookSmart
(though Partner may use the display URLs for purposes of displaying the
listing). Other than as set forth herein, Partner shall be solely and
exclusively responsible for the design, development, operation and maintenance
of the Partner Network and for all advertising, sponsorship or other use of the
media contained therein.

 

2. Partner Display Ordering. Partner represents that it displays and will
continue to display Prioritized Listings on the Partner Network based on the
Cost Per Click assigned to the listings in the Prioritized Listings (CPC
Sorted). In the event that Partner decides to change the method by which it
determines the order of its Prioritized Listings, Partner will provide to
LookSmart thirty (30) days written notice of such change. Partner will make
reasonable effort to work with LookSmart to display Prioritized Listings in the
new display order at positions comparable to the CPC sorted implementation.

 

3. Position in Search Results. In implementations where Partner determines the
display and presentation of Prioritized Listings on the CPC paid to Partner,
Partner agrees to display Prioritized Listings in Partner’s Prioritized Listings
in the position based on the agreed upon Cost Per Click. Based on the agreed
upon CPC, Partner must display Prioritized Listings above (i) any other listing
with the same CPC and (ii) the listing with the next lowest CPC available for
display in Partner’s Prioritized Listings. Partner will in no way manipulate
Partner’s Prioritized Listings or any other listing CPCs to display Prioritized
Listings in a position below listings with CPCs lower than those agreed upon and
thus assigned to Prioritized Listings.

 

4. Top Bid Pricing. In implementations where Partner determines the display and
presentation of Prioritized Listings on the CPC paid to Partner, Partner agrees
to provide LookSmart with an automated, regularly updated mechanism from which
LookSmart can determine the bid prices (CPC paid to partner) of the top 5
listings for individual and specific keywords. For example, Partner may make
available an API or other data interface that provides such data.

 

5. Query Source Identification. Partner must provide LookSmart with the IP, User
Agent and HTTP referrer for every query for which Partner requests a LookSmart
Prioritized Listing.

 

6. Traffic Volume and Increases. Partner will provide LookSmart with 3 days
written notice before launching with new affiliates or traffic sources that
will, in Partner’s reasonable opinion, increase the number of Searches by the
lesser of 50% over then-current levels or 500,000 queries per day. LookSmart
will have no obligation to pay for Referrals for which a timely notice is not
provided under this section.

 

7. Blocking Distribution. LookSmart may request that Partner block distribution
of Prioritized Listings to a specified list of sources (sites and/or IP
addresses) deemed questionable by LookSmart. LookSmart may update the list from
time to time, in its sole discretion. All sources contained within the list must
be blocked from distribution by Partner as soon as practicable after, but in any
event within 5 business days from, receipt of notice from LookSmart. LookSmart
shall have no obligation to pay Partner for Clicks delivered to Prioritized
Listing from these sources, five business days beyond notice. Partner will not
display, sublicense or syndicate the Prioritized Listing on or to any third
party, distribution network or web site (A) via spyware or any other form of
advertising that delivers advertisements to a user without the user’s prior
consent, (B) that displays adult-oriented content, (C) via a web site or
distribution network directed primarily at users outside of the United States or
Canada, or (D) that violates any applicable laws or regulations.

 

[***] indicates redacted text.   3    